Citation Nr: 1409716	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-11 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for asbestosis (claimed as a lung disorder).


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the U.S. Navy from April 1958 to August 1961.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in October 2009.  The RO issued a Statement of the Case (SOC) in February 2010.  In March 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In June 2011, the Veteran was afforded his requested Board videoconference hearing before the undersigned Acting Veterans Law Judge at the local RO.  A copy of the hearing transcript has been associated with the claims file.  

The RO certified this appeal to the Board in April 2011.  Subsequently, additional lay and medical evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in June 2011.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran's current asbestosis is causally related to his in-service asbestos exposure.



CONCLUSION OF LAW

Service connection for asbestosis is warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran claims that his current asbestosis is due to his active military service.

Generally, in order to establish direct service connection, three elements must be established.  There must be:  (1) medical evidence of a current disorder; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and, (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disorder.  See 38 C.F.R. 
§ 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board notes there is no specific statutory guidance with regard to asbestos- related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities purportedly resulting from asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze a Veteran's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  The Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).  The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (d). 

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and, (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h); see also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000). 

Medical records establish that the Veteran has a current asbestosis diagnosis.  For instance, in a March 2009 medical treatment record, a private physician, following a chest X-ray of the Veteran, diagnosed the Veteran with asbestosis.  See also, e.g., private treatment records dated in November 2009 and December 2009; VA Medical Center (VAMC) treatment records dated in May 2010 and November 2010.  The first element of service connection has been satisfied.

Regarding an in-service incurrence, the Veteran is presumed to have been exposed to asbestos during his active military service.  The Veteran's personnel records document that he was stationed on U.S. Navy ships and worked as an Engineman during his active duty service.  At his Board hearing, the Veteran testified that during his active military service, he worked with engines and pumps whose piping was primarily wrapped in asbestos blankets.  The Veteran also testified that he had little post-service asbestos exposure compared with his extensive asbestos exposure in service.  The second element of service connection has been satisfied.

Turning to the question of whether there is a nexus, or link, between the Veteran's current asbestosis and his active military service, the Board finds that the evidence is, at least, in relative equipoise.  The Veteran was afforded a VA examination in November 2008.  The examiner did not review the claims file, but did examine the Veteran.  Based on a computed tomography (CT) scan, the examiner diagnosed the Veteran with pleural plaques that were "suspicious for asbestos exposure."  The examiner then opined that the etiology of this diagnosis could not be determined without "resorting to mere speculation," as the examiner did not have the claims file to confirm asbestos exposure during the Veteran's active military service.  A VA addendum opinion was obtained in December 2008.  Following a review of the claims file, the November 2008 VA examiner determined that the Veteran's current diagnosis of asbestos exposure was "at least as likely as not due to asbestos exposure in the military and civilian occupations."  The Veteran's treating private physician also diagnosed the Veteran with "asbestosis scattered pleural plaquing consistent with asbestos exposure" in November 2009, December 2009, and March 2010.  These private diagnoses were based on the Veteran's competent and credible reported history that his military duties involved "the application and removal of asbestos things around steam pipes on steam powered naval vessels" in the military.  In March 2010, the private physician add that the Veteran's "radiographic evidence of pleural disease/thickening likely due to his history of significant asbestos exposure as he worked intermittently with this material.  I see nothing else in his history that would've led to pleural thickening other than his years of his asbestos exposure."  Thus, overall, the Board finds that this medical evidence establishes that the Veteran's current asbestosis is causally related to his presumed in-service asbestos exposure.  The third element of service connection has been satisfied.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for asbestosis have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for asbestosis is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


